The plaintiff in error, hereinafter called defendant, was convicted in the county court of Custer county on a charge of transporting intoxicating liquor, and he was sentenced to pay a fine of $75 and to serve 30 days in the county jail.
The judgment was entered in March, 1927, and the appeal was lodged in this court in June, 1927. No briefs in support of the appeal have been filed.
The record discloses that at the time charged defendant overturned an automobile on the highway, and, this circumstance being reported to the sheriff's office, certain officers went to the place where the car had at this time been righted. They discovered two jars of whisky under the car and another jar containing some whisky in the seat of the car. Defendant admitted the officers found some whisky there, but denied that he had possession of it, or knew any of it was in his car. The case was fairly tried and no jurisdictional or fundamental error is apparent.
The case is affirmed.